ITEMID: 001-95847
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF HORVATH AND OTHERS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Kristina Pardalos;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicants are sixteen Hungarian nationals and two Hungarian companies (see list in Annex).
5. In June 1997 the applicants brought an official liability action against the Budapest IXth District Municipality. The Budapest Regional Court held several hearings and obtained the opinions of experts. It stayed the procedure for altogether one year and five months pending the successions of two plaintiffs who had died in the meantime.
6. On 5 May 2003 the Regional Court gave judgment. On 18 November 2003 the Budapest Court of Appeal quashed this decision and remitted the case.
7. In the resumed proceedings, several hearings took place and the opinion of an expert was obtained. According to the information in the case file, the case is still pending before the first-instance court.
VIOLATED_ARTICLES: 6
